SenderName company:Wilgenhaege Stedekroon N.V. Name :R.L. Voskamp Subject : Real Estate Amersfoort en Emmen, The Netherlands Intended for:Namecompany:Royal Invest Europe B.V. Attention of:D. Havenaar Address :Ditlaar 7 Postal code/Place:1066 EEAMSTERDAM Telefax number:+31 (0)20-6761052 Telephone number :+31 (0)20-6720026 E-mail :info@faijdherbe-vastgoed.nl Number of pages :2 Date :14 June, 2007 Hoofddorp, The Netherlands Dear Mr Havenaar, By means of this letter I hereby confirm our verbal agreement with respect to the following real estate objects; Object 1: Office building in Amersfoort, The Netherlands, Nijverheidsweg Noord 72. Free Rentable Surface: 8.713 m2. Tenant Norit N.V. Lease term expiry date December 20, 2016 Lease € 417.590 annually Object 2: Office building with shopping strip in Emmen, The Netherlands, De Weiert 24, 30, 34. Free Rentable Surface: 4.402 m2 offices and680 m2 shopping area. Tenant 1: Dutch Government Lease term expiry date January 1, 2010 Lease € 438.634 annually Tenant 2: ANWB (331 m2 shopping area) Lease term expiry date November 30, 2011 Lease € 93.530 annually 1 Tenant 3: Efes Doner Kebab Lease term expiry date February 28, 2011 Lease € 22.231 annually Tenant 4: Linolux Lease term expiry date March 31, 2010 Lease € 30.945 annually Seller: Wilgenhaege Stedekroon N.V. Buyer: Royal Invest Europe or any party to be appointed buy Royal Invest Europe Transfer of property: Latest November 1, 2007 or so much earlier as agreed by parties. Purchase Price: € 13.750.000 (excluding real estate transfer tax and other transfer cost) Notary Public: to be defined by buyer We trust hereby to have correctly described our deal and look forward receiving your agreement (by signing of this letter). Awaiting the signed copy, yours sincerely, Drs. Ing R.L. Voskamp In agreement, subject to approval of the board of directors of royal Invest international Corp., on behalf of Royal Invest Europe B.V. D. Havenaar June 14 2007 2
